STANLEY, Commissioner.
The appellant, Marion Parker Duke, is a prisoner in the state penitentiary under a conviction of voluntary manslaughter. Apparently with the assistance of a fellow prisoner who has a smattering and defective knowledge of criminal law, he has personally filed in the Warren Circuit Court and as appeals to this court several proceedings to obtain relief from the judgment. The proceedings and the appeals have been dismissed for lack of merit. One habeas corpus proceeding is Duke v. Commonwealth, Ky., 287 S.W.2d 423. In March, 1957, Duke filed a petition for a writ of coram nobis and for a new trial of his original case in order that “he may have the opportunity to enjoy the right and privilege to the records as a pauper if convicted, the right and privilege to appeal his case and the right and privilege to both due process of law and equal protection of the law” etc. Of course, that motion was overruled, for it was devoid of merit. The court adjudged the petitioner was not entitled to proceed or appeal as a poor person. Carbon copies of the several pleadings have been filed in this court with what seems to be intended as a motion for a rule requiring the circuit court officials to furnish the petitioner without charge certified copies of the record in all the previous cases and proceedings.
There is an absence of evidence of financial poverty or any showing that the circuit court’s judgment in that respect is er*528roneous. The petitioner and his prison adviser are hopelessly confused in their ideas of judicial procedure and processes and of his right of legal relief. We are convinced from a patient consideration of the unintelligible record that there is no merit whatever in the present proceeding or appeal. The appellant has not been denied any legal right in any way -or in any degree. The character of his crime is stated in Duke v. Smith, Ky., 253 S.W.2d 242. It would appear that all grounds for relief from the judgment of conviction have been exhausted.
The judgment is affirmed.